Case: 2:14-cr-00127-ALM-EPD Doc #: 1685 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 19827




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 RASHAD LISTON,
                                              CASE NO. 2:20-CV-3538
        Petitioner,                           CRIM. NO. 2:14-CR-00127
                                              CHIEF JUDGE ALGENON L. MARBLEY
        v.                                    Chief Magistrate Judge Elizabeth P. Deavers

 UNITED STATES OF AMERICA,

        Respondent.

                                             ORDER

        On October 9, 2020, the Magistrate Judge issued a Report and Recommendation

 recommending that the Motion to Vacate under 28 U.S.C. § 2255 be dismissed for failure to

 prosecute. (ECF No. 1676.) Although the parties were advised of the right to file objections to

 the Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so,

 no objections have been filed.

        The Report and Recommendation (ECF No. 1676) is ADOPTED and AFFIRMED. The

 Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 1667) is DISMISSED.

        Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

 Court DECLINES to issue a certificate of appealability.

        IT IS SO ORDERED.

                                              _________________________________________
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE
 DATED: November 16, 2020
